89 F.3d 838
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Thomas E. HAUERT, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-3532.
United States Court of Appeals, Seventh Circuit.
Submitted April 30, 1996.*Decided May 1, 1996.

Before POSNER, Chief Judge, and MANION and KANNE, Circuit Judges.

ORDER

1
Thomas Hauert brought this motion under 28 U.S.C. § 2255, seeking relief from his sentence for failing to file federal income-tax returns for the years 1988 through 1991, in violation of 26 U.S.C. §§ 7201, 7203.


2
For the reasons given by the district court in its order, the judgment of the district court is AFFIRMED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary in this case;  accordingly, the appeal is submitted on the briefs and the record.   See Fed.R.App.P. 34(a);  Cir.R. 34(f)